Citation Nr: 1041253	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-30 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for pes planus, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for left 
sacroiliac joint strain currently evaluated as 10 percent 
disabling.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1990 
to March 1991.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Affairs (Board) from a February 2006 rating 
decision of the VA Regional Office (RO) in Detroit, Michigan that 
denied an evaluation in excess of 30 percent for pes planus.  
That rating determination also granted service connection for 
bilateral ankle, bilateral knee, low back and sacroiliac 
disorders, effective from September 27, 2005, but denied more 
than a zero percent disability rating in each respect.  The 
Veteran expressed dissatisfaction with the initial ratings and 
appealed for higher evaluations.  

The appellant was afforded a personal hearing in June 2007 before 
the undersigned Veterans Law Judge sitting at Detroit, Michigan.  
The transcript is of record.

In September 2009, the Board remanded the issues noted on the 
first page of this decision and denied the other issues that were 
before it.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT
 
1.  The Veteran's service-connected bilateral pes planus is not  
manifested by pronounced symptomatology to include extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances. 

2.  Left sacroiliac joint strain is rated at the maximum 
schedular level for disability of the peripheral nerves.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).  

2.  The criteria for a disability rating higher than 10 percent 
for left sacroiliac joint strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8530 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The claims at issue arise from the Veteran's disagreement with a 
denial of an increased evaluation for pes planus and his 
disagreement with the initial disability rating assigned for 
service connected left sacroiliac joint strain.  As to the 
initial rating, The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Finally, the Board observes that the 
Veteran has not contended, nor does the record indicate, that his 
claim has been prejudiced by a lack of notice.  See Goodwin supra 
at 137 [Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements].

As to the increased rating issue, the Board observes that the 
Veteran was informed in letters dated November 2005 and November 
2007 that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such as 
military records, and VA medical records.  Moreover, the Veteran 
was informed in the November 2007 letter how VA determines a 
disability rating and an effective date in compliance with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all pertinent VA and private medical records 
identified by the Veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claims.  The Veteran was also provided medical examinations 
regarding his claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are more than adequate.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted above, the 
Veteran presented evidence and testimony at a hearing at the RO 
before the undersigned VLJ.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2010).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.  
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.   
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.   
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App.  
55 (1994).  However, a Veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, 
the following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran contends that his service-connected disabilities are 
more disabling than reflected in the current rating percentages 
assigned.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   




The Evidence

The Veteran was examined by VA in November 2005.  His medical 
history was noted.  He stated that he wore over-the counter 
inserts and that those were helpful, but that his feet were now 
feeling worse.  He reported having bilateral foot pain, which is 
constant and sharp, and associated with weakness stiffness, 
swelling, instability, giving away, and lack of endurance.  He 
rated his pain as 8 out of 10 daily.  He noted having pain when 
standing and when walking.  He noted taking aspirin for pain and 
that walking aggravates his situation.  He reported having a 
flare-up daily about an hour after he gets to work.  He noted 
that as a body shop technician for Ford Motor Company, he does a 
lot of walking.  He stated that repetitive use limits his motion 
and function.  He could walk for one-quarter mile to one mile and 
could stand for over three hours with pain.  He also reported 
having pain in his sacroiliac joints.  He noted taking aspirin 
for relief and that the effect is the same as the feet for pain.  
He stated that his foot pain limits his ability to run, ride a 
bike with his children and hunt.  On examination, it was noted 
that the Veteran walked with an antalgic gait.  Examination of 
the feet showed loss of the medial plantar arch on standing with 
inward pronation of the talus, worse on the left than on the 
right.  Angulation of the Achilles tendon on the calcaneous was 7 
degrees of valgus bilaterally.  The examiner noted that this was 
easily correctable to zero degrees without a complaint of pain.  
There was pain to palpation over the arch and balls of the feet.  
There was tenderness to palpation over the left sacroiliac joint.  
Range of motion of the lumbar spine was: 0 to 90 degrees with a 
complaint of pulling and tightness at 90 degrees.  Motion for 
extension, side bending, and lateral rotation was from 0 to 30 
degrees in each direction without pain and after repetitive 
testing, there was no change.  Deep tendon reflexes were 
difficult to elicit in the Achilles tendons.  Sensation was 
intact.  The pertinent findings were: pes planus, bilateral feet 
and sacroiliac joint strain.  

Private records show that the Veteran complained of increasing 
pain radiating up the leg due to pes planus in August 2005.  VA 
records show in March 2008 that X-rays noted hallux valgus 
deformity with early degenerative changes at the right and 
bilateral plantar calcaneal spurs.  

In April 2008, the Veteran underwent a VA podiatry consult.  He 
complained that the balls of his feet, heels and inside of the 
ankles hurt him.  It was noted that he was casted and dispensed a 
pair of orthosis which he wears without increase in pain.  On 
examination pes planus was noted bilaterally with no heel valgus 
component.  
There was mild discomfort with palpation of the medial calcaneal 
tubercles.  The pertinent diagnosis was, bilateral plantar 
fasciitis, congenital pes planus.  

The Veteran underwent a VA examination in January 2009.  The 
claims file was reviewed.  Concerning the left foot, the Veteran 
complained of pain while standing, swelling while walking, 
stiffness while walking and standing, and fatigability while 
walking.  As to the right foot, he reported pain while standing 
and walking, and stiffness with standing and walking.  There was 
no evidence of swelling, instability, or abnormal weight bearing.  
The examiner reported that there were no flare-ups and that the 
Veteran could stand 3 to 8 hours with only short periods of rest.  
He could walk more than a quarter of a mile but less than a mile.  
He used orthotic inserts daily with fair efficacy.  Examination 
of the left foot showed painful motion and tenderness, with no 
evidence of swelling, instability, or abnormal weight bearing.  
There was tenderness of the arch.  There was a 15 degree hallux 
valgus with no tenderness and normal range of motion of the MTP 
joint.  Non weight bearing was normal.  There was inward bowing 
on weight bearing correctable with manipulation but with pain on 
manipulation of the Achilles tendon.  There was no spasm.  There 
was no forefoot malalignment.  Midfoot malalignment was painful 
and not correctable by manipulation.  Pronation was moderate.  As 
to the right foot, there was no evidence of swelling, instability 
or abnormal weight bearing.  There was painful motion and 
tenderness.  There was a 10 degree hallux valgus with no 
tenderness and normal range of motion of the MTP joint.  There 
was inward bowing on weight bearing correctable with manipulation 
but with pain on manipulation of the Achilles tendon.  There was 
no spasm.  There was no forefoot malalignment and midfoot 
malalignment was painful on manipulation and noncorrectable.  
Pronation was moderate.  X-rays showed hallux valgus deformity 
greater on the left with very early degenerative changes at the 
right first interphalangeal metatarsophalangeal joints and 
bilateral plantar calcaneal spurs.  The diagnosis was bilateral 
pes planus with pronation and early hallux valgus.  On 
neurological evaluation, left lower extremity was 2/2 vibration; 
2/2 pain on pinprick; and 2/2 light touch.  Knee jerk 
and ankle jerk were absent.  

In November 2009, the Veteran was examined by VA.  The claims 
file was reviewed.  The Veteran reported that he had 
radiating/radicular symptoms into the left leg.  He indicated a 
history of decreased motion stiffness and spasms with pain 
radiating into the left leg to foot.  He described his pain as 
moderate and sharp pins and needles.  Sensory examination showed 
the left lower extremity had 2/2 vibration, 2/2 pain to pinprick, 
1/2 light touch, and 2/2 position sense.  There were decreased 
left knee and ankle jerks.  The examiner diagnosed sacroiliac 
strain.  The examiner found that the Veteran's radicular symptoms 
were due to the low back condition and his sacroiliac strain is 
connected with the back condition.  

Bilateral Pes Planus
 
The Veteran contends that the current rating for his service-
connected pes planus does not adequately reflect the level of 
impairment caused by that disorder.  Therefore, he maintains that 
an increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.   

Under Diagnostic Code 5276, a 10 percent disability rating is 
assigned for unilateral or bilateral moderate acquired flatfeet 
with weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of the 
feet.  A 30 percent disability rating is assigned for severe 
bilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 50 percent disability rating 
is warranted for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendo 
Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  38 
C.F.R. § 4.71a.

In the instant case, the Board finds that the Veteran's service-
connected bilateral pes planus is not manifested by pronounced 
involvement to include extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the  
tendo Achilles on manipulation, not improved by orthopedic shoes  
or appliances.

Although there was valgus present of both feet, there was normal 
motion.  Similarly, there was no forefoot malalignment.  The 
right and left Achilles tendon revealed inward bowing; however 
this was correctable by manipulation.  There was tenderness; 
however it was not shown to be extreme and there was no spasm on 
manipulation of the Achilles tendon.  It is noted that the 
Veteran does walk with an antalgic gait and has been prescribed 
shoes with custom made insoles.  While he says they are not 
really helpful, it was noted that he had no increase in pain on 
use and the efficacy was noted to be fair.  

The Board also has considered whether the Veteran is entitled to 
a higher rating on the basis of functional loss due to pain, 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R.  
§§ 4.40 and 4.45.  He is able to go to work every day.  While his 
job as an assembly line worker is stressful on his feet, his pes 
planus, generally, does not cause him to miss time from work.  He 
stated on examination in November 2009 that he had missed less 
than one week of work in the last year.  He has stated that his 
pes planus interferes with many ordinary activities, such as 
playing with his children, biking, running and hunting.  However, 
there is no evidence that he is unable to perform his activities 
of daily living independently. 

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms, as he is certainly competent to 
report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  
However, in evaluating a claim for an increased schedular rating, 
VA must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the examination 
of clinical data gathered by competent medical professionals.  
See Massey, 7 Vet. App. at 208.  To the extent that the Veteran 
argues or suggests that the clinical data supports an increased 
disability rating or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu, 2 Vet. App. at 494.  In short, the competent medical 
evidence, as noted above, indicates that the Veteran's current 
pes planus does not otherwise meet or nearly approximate the 
criteria  associated with pronounced bilateral pes planus as to 
warrant a  rating in excess of 30 percent under Diagnostic Code 
5276.  

Additionally there is no other potentially applicable DC that 
would afford the Veteran a higher rating.  The Board notes that 
Diagnostic Code 5278 is not for application in the instant case 
because there has been no objective finding of claw foot 
(Diagnostic Code 5278).  The Board observes that hallux valgus 
has been found but it would not afford the Veteran a higher 
rating as 10 percent is the maximum assignable under that Code.  
Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury warrants 
a 20 percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the foot.38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Here, there is no showing 
of loss of use of the foot.  

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
bilateral pes planus.  However, the Board finds, as detailed 
above, that his symptomatology for this disability has been 
stable throughout the appeal period.  Therefore, assigning staged 
ratings for such disabilities is not warranted. 

Left Sacroiliac Joint Strain

The Veteran's service-connected left sacroiliac joint strain is 
currently assigned the maximum 10 percent evaluation for severe 
to complete paralysis of the ilio-inguinal 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8530.  A rating 
in excess of 10 percent is not available under this code.  The 
findings found on examination show that the Veteran's symptoms 
are no more than severe and there is no showing of complete 
paralysis at any time during the appeal period.  The Board has 
considered whether there is any other schedular basis for 
granting this claim but has found none.  In reviewing the rating 
schedule pertaining to diseases of the peripheral nerves, the 
Board does not find that any other diagnostic code is applicable 
because evaluation of paralysis of the ilio-inguinal nerve is 
directly provided for therein.  See 38 C.F.R. § 4.124a.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v.  Brown, 5 
Vet. App. 532, 538 (1993).  The Board would point out that the 
Veteran is service-connected for a low back disorder and has been 
assigned a 20 percent evaluation under DC 5239.  

Other Considerations

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The evidence 
indicates that the Veteran is working fulltime.  Although the 
record indicates that the Veteran has to sit for periods due in 
part to the service-connected pes planus disability, the Veteran 
has not indicated any functional impairment or interference with 
work beyond that which is contemplated by the schedule.  The 
Board finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  That is, the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  There had been no showing by the Veteran that 
either disability at issue here causes marked interference with 
employment or necessitated frequent hospitalization beyond that 
contemplated by the rating schedule. In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see 
also Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that, in Rice v. Shinseki, 22 Vet. App.  
447 (2009), the Court held that a claim for a TDIU is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  No such claim has 
been alluded to by the Veteran and the record does not show that 
the issue has been raised. 


ORDER

Entitlement to an increased rating for pes planus, currently 
evaluated as 30 percent disabling is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
sacroiliac joint strain currently evaluated as 10 percent 
disabling is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


